DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/24/2022 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 01/24/2022. Claims 1, 7, 12 have been amended. Claims 22-25 have been added. Claims 1-13, 20-25 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over CHEE et al. (U.S. Patent App. Pub. No. US 2016/0127129 A1, hereinafter referred to as "Chee") in view of CHNG et al. (International Publication Number WO 2009/102279 A1, hereinafter referred to as "Chng").
Regarding (currently amended) claim 1, Chee teaches a percussive massage device theft prevention system comprising: 
a percussive massage device (Chee: ¶ 0020, i.e., “the massage apparatus 106 can include a massage unit 120…The massage unit 120 can include one or more mechanical components operable to apply various types of massage actions, such as…tapping actions”), 
an authentication device configured to be paired with the percussive massage device (Chee: ¶ 0018)…
wherein the percussive massage device is configured to receive a massage routine configured to be activated by the percussive massage device for a second predetermined period of time (Chee: figure 5b, i.e., the “Quick Relief” massage program 502 is “5 minutes” long; ¶ 0032; ¶ 0038, i.e., “after the transfer of the massage program to the massage apparatus 106 is completed…the application program 114 in step 410 can send a signal to the massage apparatus 106 to trigger the execution of the massage program on the massage apparatus 106”), and 
Yet, Chee does not explicitly teach, but Chng teaches, in the same field of endeavor, 
(Chng: ¶ 0028, i.e., Examiner interprets the device being a percussive massage device is not functionally related to the generation of a unique activation code configured to be received by the device and does not distinguish the claimed invention from the prior art. Chng teaches “a server 150” generating “The unlock code…unique to every products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed percussive massage device), 
an authentication device configured to be paired with the…device and provide the unique activation code to the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”), 
wherein the…device is configured to be paired with the authentication device, receive the unique activation code from the authentication device, and activate the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided, and the consumer can then use the product 101 as usual”) for a first predetermined period of time (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the claimed first predetermined period of time), 
wherein the massage routine is distinct from the unique activation code and is configured to be activated by the…device only after the unique activation code is received by the percussive massage device (Chng: ¶ 0028, i.e., Examiner interprets the functionality of the device being a massage routine is not functionally related to the distinction between the functionality of the device and the unique activation code and does not distinguish the claimed invention from the prior art. Chng teaches using “unlock codes… to restore the functionalities of the products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed massage routine).
(Chng: ¶ 0027).
Regarding (original) claim 3, Chee and Chng teach the percussive massage device theft prevention system of claim 1 wherein the percussive massage device is configured to be in an inactive state unless activated by the activation code (Chng: ¶ 0028, i.e., “the theft-deterrent function is in a form of software code residing in the products 101 at the time of manufacturing at the manufacturer 110. The software code is adapted to denial access to the functionality/usability of the products 101 by default”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 4, Chee and Chng teach the percussive massage device theft prevention system of claim 1 wherein the percussive massage device further comprises a wireless communication module (Chee: ¶ 0038, i.e., “the massage apparatus 106 can include…a wireless communication interface 126”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 5, Chee and Chng teach the percussive massage device theft prevention system of claim 1 wherein the unique activation code is a payment activation code (Chng: ¶ 0028, i.e., “The unlock codes are provided to the consumer who purchased the product 101 upon payment”).

Regarding (original) claim 6, Chee and Chng teach the percussive massage device theft prevention system of claim 1 further comprising a payment portal configured to receive a payment authorization from the authentication device (Chee: ¶ 0018, i.e., “the terminal device 104 can execute an application program 114…to conduct various transactions including…conducting a purchase transaction”; ¶ 0030-0031; ¶ 0033-0034) and provide the activation code to the authentication device (Chng: ¶ 0028, i.e., “The unlock codes are provided to the consumer who purchased the product 101 upon payment”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Chee teaches a method of preventing theft of a percussive massage device (Chee: ¶ 0020, i.e., “the massage apparatus 106 can include a massage unit 120…The massage unit 120 can include one or more mechanical components operable to apply various types of massage actions, such as…tapping actions”), the method comprising the steps of: 
receiving a massage routine configured to be activated by the percussive massage device for a second predetermined period of time (Chee: figure 5b, i.e., the “Quick Relief” massage program 502 is “5 minutes” long; ¶ 0032; ¶ 0038, i.e., “after the transfer of the massage program to the massage apparatus 106 is completed…the application program 114 in step 410 can send a signal to the massage apparatus 106 to trigger the execution of the massage program on the massage apparatus 106”), 
Yet, Chee does not explicitly teach, but Chng teaches, in the same field of endeavor, 
generating a unique activation code, wherein the unique activation code is associated with the…device (Chng: ¶ 0028, i.e., Examiner interprets the device being a percussive massage device is not functionally related to the generation of a unique activation code configured to be received by the device and does not distinguish the claimed invention from the prior art. Chng teaches “a server 150” generating “The unlock code…unique to every products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed percussive massage device), 
providing the unique activation code to an authentication device configured to be paired with the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”), 
pairing the authentication device with the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”), 
providing the unique activation code to the…device from the authentication device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided, and the consumer can then use the product 101 as usual”), 
activating the…device (Chng: ¶ 0028, i.e., “The product 101 is unlocked when the valid unlock code is provided, and the consumer can then use the product 101 as usual”) for a first predetermined time period (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the claimed first predetermined period of time), and 
wherein the massage routine is distinct from the unique activation code and is configured to be activated by the…device only after the unique activation code is received by the…device (Chng: ¶ 0028, i.e., Examiner interprets the functionality of the device being a massage routine is not functionally related to the distinction between the functionality of the device and the unique activation code and does not distinguish the claimed invention from the prior art. Chng teaches using “unlock codes… to restore the functionalities of the products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed massage routine).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 9, Chee and Chng teach the method of claim 7 wherein the percussive massage device is configured to be in an inactive state unless activated by the activation code (Chng: ¶ 0028, i.e., “the theft-deterrent function is in a form of software code residing in the products 101 at the time of manufacturing at the manufacturer 110. The software code is adapted to denial access to the functionality/usability of the products 101 by default”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 10, Chee and Chng teach the method of claim 7 wherein the unique activation code is a payment activation code (Chng: ¶ 0028, i.e., “The unlock codes are provided to the consumer who purchased the product 101 upon payment”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 11, Chee and Chng teach the method of claim 7 further comprising receiving a payment authorization from the authentication device (Chee: ¶ 0018, i.e., “the terminal device 104 can execute an application program 114…to conduct various transactions including…conducting a purchase transaction”; ¶ 0030-0031; ¶ 0033-0034), and providing the activation code to the authentication device (Chng: ¶ 0028, i.e., “The unlock codes are provided to the consumer who purchased the product 101 upon payment”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 20, Chee and Chng teach the percussive massage device theft prevention system of claim 1 wherein the first and second predetermined time periods are equal (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the time of the activation of the device and the time of the activation of the device’s functionality being the equal).

Regarding (previously presented) claim 21, Chee and Chng teach the method of claim 7 wherein the first and second predetermined time periods are equal (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the time of the activation of the device and the time of the activation of the device’s functionality being equal).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 22, Chee and Chng teach the percussive massage device theft prevention system of claim 1 wherein the command center is further configured to maintain a list of percussive massage devices including the percussive massage device for which the unique activation code associated with the percussive massage device is generated (Chng: ¶ 0028, i.e., “The unlock code is unique to every products 101 and it is generated by a server 150…These unlock codes can be…stored on the server 150”; ¶ 0030-0031).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 23, Chee and Chng teach the percussive massage device theft prevention system of claim 1 further comprising a remote device including a user interface (Chee: ¶ 0018), wherein a user requests that the unique activation code be generated by the command center via the user interface (Chng: ¶ 0037, i.e., “For unlock codes that are generated instantaneously…the unlock code generator is provided remotely, such as at the server 150 of FIG. 1, and is retrieved upon request either by the retailers or the consumers themselves from the server 150”).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 24, Chee and Chng teach the percussive massage device theft prevention system of claim 23 wherein the remote device is a smart device (Chee: ¶ 0018) on which an (Chng: ¶ 0028, i.e., “the distributors or retailers 120 are required to connect to the server 150 to obtain the unlock codes for each of the products 101…When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”).
Regarding (new) claim 25, Chee and Chng teach the percussive massage device theft prevention system of claim 23 wherein the remote device is the authentication device (Chee: ¶ 0018).
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHEE et al. (U.S. Patent App. Pub. No. US 2016/0127129 A1, hereinafter referred to as "Chee") in view of CHNG et al. (International Publication Number WO 2009/102279 A1, hereinafter referred to as "Chng"), as applied to claims 1, 3-7, 9-11, 20-25 above, further in view of Strandberg (U.S. Patent App. Pub. No. US 2006/0074455 A1).
Regarding (previously presented) claim 2, Chee and Chng teach the percussive massage device theft prevention system of claim 1.
Yet, Chee and Chng do not explicitly teach, but Strandberg teaches, in the same field of endeavor, wherein the first predetermined period of time is one hour (Strandberg: ¶ 0018; ¶ 0023).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include wherein the first predetermined period of time is one hour, as taught by Strandberg, with the system of Chee and Chng, with the motivation to “customize the behavior of an…device during a defined time period” (Strandberg: ¶ 0009).
Regarding (original) claim 8, Chee and Chng teach the method of claim 7.
Yet, Chee and Chng do not explicitly teach, but Strandberg teaches, in the same field of endeavor, wherein the first predetermined period of time is one hour (Strandberg: ¶ 0018; ¶ 0023).
The obviousness of combining the teachings of Chee, Chng, and Strandberg are discussed in the rejection of claim 2, and incorporated herein.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEE et al. (U.S. Patent App. Pub. No. US 2016/0127129 A1, hereinafter referred to as "Chee") in view of Gray et al. (U.S. Patent App. Pub. No. US 2016/0045661 A1, hereinafter referred to as "Gray").
Regarding (currently amended) claim 12, Chee teaches a method of preventing theft of a percussive massage device, the method comprising the steps of: 
receiving a wireless signal from the percussive massage device at a remote device (Chee: ¶ 0020, i.e., “the massage apparatus 106 can include a massage unit 120…a wireless communication interface 126…The massage unit 120 can include one or more mechanical components operable to apply various types of massage actions, such as…tapping actions; ¶ 0023, i.e., “the wireless communication interface 126…enables data exchange between the microcontroller 130 of the massage apparatus 106 and other external devices in a wireless manner”), 
receiving a massage routine configured to be activated by the percussive massage device (Chee: ¶ 0017, i.e., “transfer one or more of the massage programs via the terminal device 104 to the massage apparatus 106”) for a predetermined period of time (Chee: figure 5b, i.e., the “Quick Relief” massage program 502 is “5 minutes” long; ¶ 0032)...
Yet, Chee does not explicitly teach, but Gray teaches, in the same field of endeavor, 
receiving a wireless signal from the…device at a remote device (Gray: ¶ 0047, i.e., Examiner interprets the type of medical device is not functionally related to the receipt of a wireless signal from a medical device at a remote device and does not distinguish the claimed invention from the prior art. Gray teaches a “medical device” which “connect [to a wireless network] in order to communicate with management resource,” which in the context of Chee, a person having ordinary skill in the art would have understood could be a percussive massage device; ¶ 0048-0049), 
determining whether the…device is on a list of cleared devices from the wireless signal (Gray: ¶ 0059, i.e., “determine whether the unique identifier value A received from the medical device 110-1 matches the stored copy of the unique identifier value for private network 100”), wherein the percussive massage device is associated with a unique activation code (Gray: ¶ 0050, i.e., “each of the medical devices managed by the management resource 150 is also assigned the unique identifier value (i.e., unique key value A)”),
deactivating the…device (Gray: ¶ 0096, i.e., “in response to receiving the LOCK command, the device manager 940-1 initiates modification of configuration information 912-1 to indicate that the medical device 910-1 has been changed to a LOCKED mode…the medical device 910-1 must be used and obtain authorization from the management resource 950 in private network 900 in order to execute functionality F3 and F4”) if the…device is not on the list of cleared devices (Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art), and
receiving a massage routine configured to be activated by the…device for a predetermined period of time if the…device is on the list of cleared devices (Gray: ¶ 0059, i.e., Examiner interprets the received data being a massage routine is not functionally related to the receipt of data to authorize functionality at a medical device based on device verification and does not distinguish the claimed invention from the prior art. Gray teaches “notifies the respective medical device 110-1 that it is authorized to enable functionality…associated with the respective medical device” after “matches the unique identifier value stored in configuration information,” which a person having ordinary skill in the art would have understood could be a massage routine),
wherein the massage routine is distinct from the unique activation code and is configured to be activated by the percussive massage device only after the unique activation code is received by the remote device and is on the list of cleared devices (Gray: ¶ 0060, i.e., Examiner interprets the functionality of the device being a massage routine is not functionally related to the distinction between the functionality of the device and the unique activation code and does not distinguish the claimed invention from the prior art. Gray teaches using “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed massage routine).
(Gray: ¶ 0007).
Regarding (original) claim 13, Chee and Gray teach the method of claim 12 further comprising unlocking the percussive massage device if the percussive massage device receives an unlock command (Gray: ¶ 0060, i.e., “the management resource 150 notifies the respective medical device 110-1 that it is authorized to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”).
The obviousness of combining the teachings of Chee and Gray are discussed in the rejection of claim 12, and incorporated herein.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/24/2022.
Regarding the 103 rejections, the prior art references fail to teach the amended claim limitations (i.e., “wherein the unique activation code is associated with the percussive massage device,” “wherein the massage routine is distinct from the unique activation code and is configured to be activated by the percussive massage device only after the unique activation code is received by the percussive massage device”) because “the claimed unique activation code is distinct from the claimed massage routine” and “the unique activation code has been defined and distinguished from the massage routine such that the "massage programs" of Chee cannot be both a unique activation code and a massage routine.”
Regarding the 103 rejections, Beall fails to teach the claim limitations (i.e., “wherein the percussive massage device is configured to receive a massage routine configured to be activated by the percussive massage device for a second predetermined period of time”) because “Nowhere in the portions of Beall cited by the Examiner is a percussive massage device configured to receive a massage routine.”
In response to Applicant’s argument that (a) regarding the 103 rejections, the prior art references fail to teach the amended claim limitations (i.e., “wherein the unique activation code is associated with the percussive massage device,” “wherein the massage routine is distinct from the unique activation code and is configured to be activated by the percussive massage device only after the unique activation code is received by the percussive massage device”) because “the claimed unique activation code is distinct from the claimed massage routine” and “the unique activation code has been defined and distinguished from the massage routine such that the "massage programs" of Chee cannot be both a unique activation code and a massage routine”; and (b) regarding the 103 rejections, Beall fails to teach the claim limitations (i.e., “wherein the percussive massage device is configured to receive a massage routine configured to be activated by the percussive massage device for a second predetermined period of time”) because “Nowhere in the portions of Beall cited by the Examiner is a percussive massage device configured to receive a massage routine”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626